Title: The American Commissioners to J. Rocquette, T. A. Elsevier, & P. Th. Rocquette, 23 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.


Gentlemen
Paris Novr. 23d. 1777.
Yours of the 18th. under Cover of Messrs. F & A Dubbledemuts We received, are obliged to you for your offers of Correspondence and for Accots. of the Price of Sundry Articles of American Produce at your Port. Please to inform us if the Indigo you mention at 50 to 70 Stuyvers per lb. is Carolina growth or other, and what the Difference if any between that and other Indigo.
We are not ourselves concern’d in Commerce but at the same time are desirous of giving our Countrymen the best intelligence that can be obtaind on a Subject of so much Importance to them and Doubt not but a Trade between them and your Port may be carried on to great and mutual Advantage. We are &c.
B F.S D.
Messrs. J Rocqueelle, A Elstivier & P H L Rocquelle
